IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

T. L-G., Mother of Z. L., Minor     NOT FINAL UNTIL TIME EXPIRES TO
Child,                              FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-4064
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed December 1, 2016.

An appeal from the Circuit Court for Duval County.
David M. Gooding, Judge.

Jeffrey Lewis, General Counsel, and Joshua Goldsborough, Assistant Regional
Conflict Counsel, Office of Criminal Conflict and Civil Regional Counsel, Region
One, Jacksonville; Crystal McBee Frusciante, Sunrise, for Appellant.

Ward L. Metzger, Appellate Counsel, Department of Children and Families,
Jacksonville, for Appellee; David P. Krupski, Appellate Counsel, Guardian ad
Litem Program, Sanford.




PER CURIAM.

      AFFIRMED.

WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.